Zane, C. J.:
Tbis is an appeal from a judgment of tbe district court of the first judicial'district. Tbe appellant was indicted for unlawful cohabitation with the two women named in tbe indictment. Tbe indictment contains two counts, charging cohabitation during different periods. The appellant was convicted and sentenced on each. All tbe questions presented by tbis record were considered and decided in tbe case of U. S. v. Groesbeck, ante p. 487, decided at tbe present term of this court. Tbis renders an extensive consideration of tbis case unnecessary. For tbe reasons given in that case we affirm tbe judgment of the trial court in tbis.
Boreman, J., and Powers, J., concurred.